Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the indefinite limitation “and the like”.  See MPEP § 2173.05(d).

Claim Objections
Claims 4, 5, and 11 are objected to for their respective improper Markush recitations.  For instance, the ending to claim 4 should read “is one selected from the group consisting of … ditrimethylolpropane tetra(meth)acrylate (DTMPT(M)A), pentaerythritol tri(meth)acrylate (PET(M)A), and a combination thereof” (as opposed to “(DTMPT(M)A) and (PET(M)A), or combinations thereof”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In interpreting the claims, Examiner have adopted the following for all prior art rejections:
-a) the urethane (meth)acrylate oligomer having functionality of 6 to 15 is considered to be a polymerizable monomer having 6-15 polymerizable acrylate groups (viz. a monomer with respect to the polymerizable acrylates), wherein the acrylates and linked by an urethane oligomer.  Such an interpretation is in line with what is known in the art (e.g. U.S. 2005/0249940 A1, the reference Bu used below, and U.S. 6,489,376 B1).  Specifically, the term “oligomer” is not considered to require the presence of an acrylate oligomer (viz. one formed by reacting a plurality of acrylate monomers); and 
-b) although the types of monomers and oligomer constituting the (meth)acrylate composition is closed, the mixture that forms the cured hard coating layer is not closed.  Therefore, prior art that discloses necessary (meth)acrylate monomers that is not one of the claimed monomers and oligomer can still read on the claim, as that necessary (meth)acrylate is considered to map onto an unclaimed constituent of the mixture.
Claims 1, 3-6, and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2014/0044891 A1 (“Shibata”) in view of U.S. 2020/0316826 (applied as prior art under 35 U.S.C. 102(a)(2), henceforth “Hosokawa”), and as evidenced by NPL from Shin-Nakamura.
Considering claim 1, Shibata discloses an optical laminate comprising a base material and a hard coating formed thereupon (Shibata abs), wherein Shibata expressly discloses that polymethyl (meth)acrylate is a preferred resin for forming the base (id. ¶ 0035 and 0040).  Shibata discloses that the hard coating layer is formed by curing a composition containing a compound (A) having 9 or more radically polymerizable unsaturated groups, wherein compound (A) represents 20-80 wt% of all curable compounds in the composition, and wherein compound (A) has molecular weight of 1,000 or greater (id. ¶ 0071, 0078, and 0079).  Shibata further discloses that the composition may contain both compound (B1) and compound (B2), wherein the former has 2-8 radically polymerizable unsaturated groups contained at 20- 80 wt.%, and wherein the latter is a monofunctional acrylate contained at less than 20 wt.% (id. ¶ 0081, 0082, 0084, and 0087-0089).  Shibata further discloses that a photoinitiator is used (id.
However, the usage of such an urethane acrylate oligomer having the requisite viscosity in forming a hard coat is well-known.  Specifically, Hosokawa teaches the usage of urethane acrylate oligomer sold under the designation of Shin Nakamura U-10HA to form a hard coat (Hosokawa ¶ 0093, 0107, 0108, and 0114), which is noted to be an urethane acrylate oligomer having 10 (polymerizable) acrylate groups per oligomer, wherein the oligomer has molecular mass of 1,300 Daltons and 25 oC viscosity of 50,000 mPa.s (see NPL from Shin Nakamura; n.b. 1 mPa.s is equal to 1 cps).  Thus, Hosokawa is considered to have taught the usage of an urethane acrylate oligomer having the viscosity as required in claim 1.  Shibata is analogous, as it is directed to optical laminates having a hard coat and a low refractive index layer located thereupon (field of endeavor of instant application).  Hosokawa is analogous, as it is directed to hard coats formed from curing urethane acrylate oligomers.  Given that the types of urethane acrylate oligomers taught in Hosokawa are generally similar to those used in Shibata and given that these oligomers are further used for the same purpose as those used in Shibata, person having ordinary skill in the art has reasonable expectation of success that teachings re: urethane acrylate oligomers from Hosokawa may be applied to the urethane acrylate oligomer used to form the hard coating of Shibata.  Person having ordinary skill in the art would have been motivated to have selected an urethane acrylate oligomers having viscosity of 50,000 cps at 25 oC in a curable composition for forming an acrylate-based hard coating, as Hosokawa is considered to have demonstrated that usage of urethane acrylate oligomer having such a viscosity is known in the art. This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular 
Considering claim 3, Shibata discloses that compound (A) may be formed by using aliphatic isocyanate precursor (Shibata ¶ 0077).  As Shibata expressly discloses that compound (A) may be formed from aliphatic isocyanate (by condensing the isocyanate with polylol and a hydroxyl-containing acrylate), the usage of aliphatic urethane acrylate oligomer is considered obvious.
Considering claim 4, in various examples, Shibata discloses the usage of PETA (Shibata ¶ 0150).  
Considering claim 5, Shibata discloses that compound B2 may be 2-ethylhexyl acrylate (id. ¶ 0089).  As Shibata expressly discloses that compound (B2) may be 2-ethylhexyl acrylate, the usage of this particular acrylate is considered obvious.
Considering claim 6, Shibata discloses the usage of Irgacure 907 (known to be a propiophenone) as the photoinitiator.
Considering claim 18, Shibata discloses that the optical laminate may be applied onto a surface of a polarizer (viz. a polarizing element) (id. ¶ 0034 and 0165).  The combination of the polarizer and the optical laminate maps onto the claimed polarizer.
Considering claim 19, Shibata discloses that the optical laminate disclosed therein may be used as the front plate of a display apparatus (id. ¶ 0165).

Claims 7-13 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2014/0044891 A1 (“Shibata”) in view of U.S. 2020/0316826 (applied as prior art under 35 U.S.C. 102(a)(2), henceforth “Hosokawa”) and U.S. 2020/0192001 A1 (applied as prior art under 35 U.S.C. 102(a)(2), henceforth “Sakakibara”), and as evidenced by NPL from Shin-Nakamura.
Considering claim 7, the relevant portions of Shibata and Hosokawa are as discussed in ¶ 9 and 10 above and not reiterated here.  It is clear that Shibata would read on at least the claimed base film and hard coating layer.  Shibata further discloses that an antireflection layer may be positioned outside of the hard coat layer (Shibata ¶ 0107).  However, Shibata does not disclose the composition of such an antireflection layer.
The usage of antireflection layers, in particular those located above a hard coat layer, is well-known in the field of optical laminates.  Sakakibara teaches just such a antireflection layer, which is made by curing a composition containing curable acrylates, a fluorine-containing curable compound, photoinitiator, and low-refractive index particles in the form of hollow silica having particle diameter of 50 – 70 nm (Sakakibara ¶ 0033-0034, 0036, 0037, and 0038-0039).  Furthermore, it is noted that reflectance of the antireflection layer may be 1.5% or less, with specific examples of 1.3% (e.g. id. Working Example 3).  It is specifically noted that the fluorine-containing curable compound may be Shin-Etsu KY-1203, which is not only taught but also used in the preferred embodiments (e.g. id. 
Sakakibara is analogous, as it is directed to optical laminates having a hard coat and a low refractive index layer located thereupon (field of endeavor of instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the antireflection layer of Sakakibara may be used as the antireflection layer of Shibata, given that the latter states antireflection layer known in the art may be used, and given the substantial similarities between the references.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to use the antireflection layer having formulation taught in Sakakibara as the antireflection layer in Shibata, as Sakakibara teaches that this formulation confers mechanical strength and surface slipperiness (Sakakibara ¶ 0036).  Shibata in view of Sakakibara renders obvious claim 7.
Considering claims 8-9, given that Shin-Etsu KY-1203 as taught in Sakakibara is also the exemplary material used in the instant application, it stands to reason that claims 8 and 9, directed to various attributes of Shin-Etsu KY-1203, are also rendered obvious.
Considering claim 10, Shin-Etsu KY-1203 is contained at 18.5 parts per 100 parts of the curable acrylate composition used to make the antireflection layer of Example 3 of Sakakibara.
Considering claim 11, petaerythritol tri(meth)acrylate and pentaerythritol tetra(meth)acrylate are taught as monomers suitable for forming the binder of the antireflection layer (id. ¶ 0034).
Considering claim 12, as discussed above, particle size of the hollow silica is 50-70 nm.
Considering claim 13, silica is included at 122 parts per 100 parts of the curable resin component (id. Example 3).

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1, 3-13, 18, and 19 (pg. 8 ¶ 3+ of response filed on 18 February 2021, henceforth “Response”) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 3-13, 18, and 19 has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 103 rejection of claims 1, 3-6, and 19 over Bu (pg. 11 ¶ 1+ of Response) have been fully considered.  This rejection has been withdrawn, in view of amendments to the claims.
Applicant’s arguments with respect to all prior art rejections relying upon at least the reference Shibata (Response pg. 9 ¶ 1+ and Response pg. 12 ¶ 3+) have been fully considered.  In view of amendments to the claims, these rejections have been withdrawn.  However, upon further consideration, newly cited reference Hosokawa has been applied to remedy the deficiency in Shibata re: viscosity of the urethane acrylate oligomer.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781